

115 HRES 1037 IH: Recognizing the 29th anniversary of the Tribal Canoe Journey of the Tribal Nations of the Pacific Northwest and congratulating the Puyallup Tribe of Indians for hosting the 2018 Power Paddle to Puyallup.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1037IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Heck (for himself, Mr. Kilmer, Mr. Smith of Washington, Mr. Larsen of Washington, Mr. Young of Alaska, Ms. Bonamici, Mr. Cole, and Ms. McCollum) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the 29th anniversary of the Tribal Canoe Journey of the Tribal Nations of the Pacific
			 Northwest and congratulating the Puyallup Tribe of Indians for hosting the
			 2018 Power Paddle to Puyallup.
	
 Whereas 2018 marks the 29th anniversary of the first Tribal Canoe Journey, held in Seattle, Washington;
 Whereas the Puyallup Tribe of Indians is hosting the Tribal Canoe Journey for a second time with the 2018 Power Paddle to Puyallup;
 Whereas this year more than 100 Tribal canoes, representing more than sixty Tribal Nations from across the United States and Canada, will travel along the Pacific Ocean, the Salish Sea, and the Puget Sound to arrive at the shores of the Puyallup Tribe’s territory;
 Whereas the theme of this year’s Power Paddle to Puyallup is Honoring our Medicine, which is a reminder of the importance of the Pacific Ocean, the Salish Sea, and the Puget Sound to the culture and economy of the Tribal Nations of the Pacific Northwest; and
 Whereas the Tribal Canoe Journey is a celebration of the resilient culture and way of life of the Tribal Nations of the Pacific Northwest and Tribal Nations across the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 29th anniversary of the Tribal Canoe Journey;
 (2)acknowledges that the Tribal Canoe Journey is a vital part of the fabric and culture of the Tribal Nations of the Pacific Northwest; and
 (3)congratulates the Puyallup Tribe of Indians for hosting the 2018 Power Paddle to Puyallup. 